NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3532-15T1
BAYVIEW LOAN SERVICING,

        Plaintiff-Respondent,

v.

ROXANNE COLEMAN,

        Defendant-Appellant,

and

JENNIFER HULVEY, Individually
and as Executrix of the Estate
of ROBERT COLEMAN; CATHLEEN SCHLEPPY,
Individually and as Executrix of the
Estate of ROBERT COLEMAN; THE STATE
OF NEW JERSEY; UNITED STATES OF
AMERICA; THE BANK OF NEW YORK
MELLON f/k/a THE BANK OF NEW YORK,
as Successor Trustee to JP MORGAN
CHASE BANK, N.A., as Trustee for the
Benefit of the Certificateholders
of the CWHEQ INC., CWHEQ REVOLVING
HOME EQUITY LOAN TRUST SERIES 2005-B;
and ALERT AMBULANCE SERVICE,

        Defendants.

________________________________________________________________

              Submitted September 6, 2017 – Decided September 21, 2017

              Before Judges Rothstadt and Vernoia.
           On appeal from the Superior Court of New
           Jersey, Chancery Division, Monmouth County,
           Docket No. F-034749-14.

           Roxanne Coleman, appellant pro se.

           Fein, Such, Kahn & Shepard, PC, attorneys
           for respondent (Douglas J. McDonough, on the
           brief).

PER CURIAM

     In this foreclosure action, defendant Roxanne Coleman appeals

from orders entered by the Chancery Division on March 20, 2015,

awarding plaintiff Bayview Loan Servicing, LLC summary judgment,

striking defendant's answer, entering default and transferring the

matter to the Office of Foreclosure, and denying defendant's

application to dismiss the complaint.                She also appeals from the

court's   October   23,     2015   and       April   1,   2016   orders   denying

defendant's motions to vacate judgment and dismiss plaintiff's

complaint.

     Judge Patricia Del Bueno Cleary denied each of defendant's

motions, setting forth her reasons on the record on March 19,

2015, October 22, 2015, and March 31, 2016.                  As stated in her

decisions,   the    judge     found      that    defendant's      challenge       to

plaintiff's standing to pursue the foreclosure and her claims of

defects in required notices were without merit.

     On appeal, defendant repeats the arguments she raised before

Judge Del Bueno Cleary and contends that the judge "abused [her]

                                         2                                A-3532-15T1
discretion and erred [by] disregarding Defendant's evidence and

not dismissing the Complaint."      She again specifically argues that

plaintiff lacked standing and claims that the Notice of Intention

to Foreclose was defective.

     We conclude from our review of the record and applicable

legal principles that defendant's arguments are without sufficient

merit   to   warrant   discussion   in   a   written   opinion,   R.   2:11-

3(e)(1)(E), and we affirm substantially for the reasons expressed

by Judge Del Bueno Cleary in her cogent decisions.

     Affirmed.




                                    3                              A-3532-15T1